DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5 in the reply filed on May 24, 2021 is acknowledged.
Claims 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 24, 2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/04/2019 and 10/08/2020 are considered by the examiner.




Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 through 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, 
Regarding claims 1 through 5, the phrase “watermarked sheet material” is indefinite. Claims 1, 2, 4 and 5 all use the phrase “watermarked sheet material” which implies that the sheet material is watermarked as opposed to a sheet material that is provided with a water marking at a later point in time. Claim 3, however, recites “wherein the watermarked sheet material has a watermark”, implying that the claimed “watermarked sheet material” did not previously comprise a watermark. It is not clear from the claims whether the phrase “watermarked sheet material” used in claims 1, 2, 4 and 5 requires that the sheet material have a watermark or whether the claimed “watermarked sheet material” does not require a watermark until the positive recitation of “wherein the watermarked sheet material has a watermark” in claim 3. In other words, based on the limitation recited in claim 3, it is not clear if the phrase “watermarked sheet material” recited by claims 1, 2, 4 and 5 requires that a watermark is present or if the phrase “watermarked sheet material” means that the sheet material is capable of being watermarked. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lob et al. (US 6,135,503; cited on IDS).
Regarding claim 1, Lob et al. teaches a data sheet for a passport (3; hinged laminate body) comprising a top transparent cover foil (7; transparent resin layer), a watermarked paper inlay (9; watermarked sheet material) arranged below the top transparent cover foil (7; transparent resin layer) and a bottom transparent cover foil (8; hinge layer) arranged below the watermarked paper inlay (9; watermarked sheet material) having a hinge portion that protrudes from the bottom transparent cover foil (8; hinge layer) (Figure 2; col. 2 Ln. 1-65, col. 4 Ln. 5-col. 5 Ln. 40). 

    PNG
    media_image1.png
    197
    451
    media_image1.png
    Greyscale

Figure 1: Lob et al. (US 6,135,503) Figure 2

Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pudleiner et al. (US 2015/0352880, cited on IDS).
Regarding claims 1, 2 and 5, Pudleiner et al. teaches a datasheet (1; hinged laminate body) for a book-like and/or value document, comprising a transparent polycarbonate layer (3; transparent resin layer), an upper binding agent layer (6; watermarked sheet material) arranged below the transparent polycarbonate layer (3; transparent resin layer), and a textile layer (5; hinge layer) arranged below the upper binding agent layer (6; watermarked sheet material), the textile layer (5; hinge layer) comprises a flap (4; hinge portion) that protrudes from the end of the textile layer (5; hinge layer) (Figure 2, [0071-0074]). The binding agent layer (6; watermarked sheet material) is has regions of different printing densities according to a pattern, wherein the regions of different printing densities form a watermark pattern ([0044, 0072]). As shown in Figure 2, the binding agent layer (6; watermarked sheet material) has a portion that is found within the layer structure of the datasheet (1; hinged laminate body) (i.e. interlayer arrangement portion) and a portion that is formed on the flap (4;hinge portion) (i.e. hinge arrangement portion), wherein the two portions are arranged in a contiguous manner.   Pudleiner et al. further teaches that at least one electronic circuit with an antenna (electronic component holding layer) may be disposed in or on the textile layer (5; hinge layer) ([0046]). 



Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brunet et al. (US 2018/0304666).
Regarding claims 1, 2 and 5, Brunet et al. teaches an insert for a passport booklet (10; hinged laminate body) comprising a protective layer (1; transparent resin layer), a metal layer (3; electronic component holding layer) arranged below the protective layer (1; transparent resin layer); and a plastic layer (4; hinge layer) arranged below the metal layer (3; watermarked layer) having an extension (6; hinge portion) of the plastic layer that extends beyond the folding zone (8) where the insert will be sewn or stapled into a passport booklet (Figure 1, 2; [0006-0007, 0010-0011, 0017-0021, 0027-0038]). The metal layer (3; electronic component holding layer) had discontinuities formed by chemical or laser etching to form the turns of an antenna (5) ([0030-0031]). Brunet et al. further teaches that one or more security elements are produced on the metal layer (3; electronic component holding layer) on the extension (6; hinge portion/hinge arrangement portion) in the form of a watermark to improve the resistance of the data page against forgery ([0021, 0038]), such that the metal layer (3; electronic component holding layer) would be disposed below the applied security elements in the form of a watermark. 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2014/0326789) in view of Sugdon (US 2018/0037046).
Regarding claim 1, Lim et al. teaches a multilayer personalized page (100, 200; hinged laminate body) for a passport book, comprising a protective polycarbonate overlayer (170,160,260,250; transparent resin layer); a polycarbonate core layer with artwork (120,150,220,230; watermarked sheet material) arranged below the protective polycarbonate overlayer (170,160,260,250; transparent resin layer); and a hinge layer (110,111, 210, 211) arranged below the a polycarbonate core layer with artwork 
Lim et al. does teach that the polycarbonate core layer with artwork (120,150,220,230; watermarked sheet material) can be provided with security features, however, the reference does not expressly teach that the artwork or security features are watermarks. 
Sugdon teaches a security or identity booklet (hinged laminate body) comprising pages comprised of conventional materials, including polycarbonate, wherein the pages  are provided with one or more security features such as watermarks, which can be easily authenticated ([0014-0021, 0032, 0041]). 
As both Lim et al. and Sugdon teach identity booklets with layers comprised of polycarbonate including security features, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the watermark security feature taught by Sugdon as the security feature on the polycarbonate core layer with artwork (120,150,220,230; watermarked sheet material) to provide a security feature that is easily authenticated. 
Regarding claims 2, 3 and 4, Lim et al. in view of Sugdon teach all the limitations of claim 1 above, and Lim et al. further teaches that the polycarbonate core layer with artwork (120,150,220,230; watermarked sheet material) can be provided with laser engraving ([0025]).
While Lim et al. teaches that the hinge layer (110,111, 210, 211) comprises an interlayer arrangement portion that is within the layer structure of the multilayer 
In addition to the teachings above with respect to claim 1, Sugdon further teaches that the biodata page can be provided with a watermark can be registered within or between the individual pages, or the watermark can be applied to the sheet such that it extends through the stitching region (i.e. hinge region) to increase the difficulty of replacing a single page while still being easily authenticated ([0014-0018, 0032, 0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the polycarbonate core layer with artwork (120,150,220,230; watermarked sheet material) of Lim et al. such that it extends into the hinge portion and providing a watermark such that it spans both the interlayer arrangement within the layer structure of the multilayer personalized page (100, 200; hinged laminate body)and a hinge arrangement portion that extends beyond the multilayer personalized page (100, 200; hinged laminate body) as taught by Sugdon, to increase the difficulty of replacing a single page of the passport book while still being 
Regarding claim 5, Lim et al. in view of Sugdon teaches all the limitations of claim 1 above, and Lim et al. teaches the inclusion of a polycarbonate with an electronic component (130; electronic component layer) such as a chip antenna, IC board or RFID device for storing and reading embedded personal data (Fig. 1, 4; [0024]). 

Claims 1, 2, 3, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ivestor et al. (US 2016/0355045) in view of Sugdon (US 2018/0037046).
Regarding claims 1, 2, 3 and 4, Ivestor et al. teaches a security booklet having a data page (5; hinged body laminate) with personal data and security features to be fastened within a booklet (Abstract; Figure 1, 5; [0013-0017, 0054-0065, 0091-0096]). The data page (5; hinged body laminate) is comprised of a transparent polymer sheet (10; transparent resin layer); a single layer or multilayer substrate (11; watermarked sheet material); and a fabric band (7; hinge layer) that has a interlayer portion that is arranged within the layer structure of the data page (5; hinged body laminate) and a hinge area that protrudes from the data page (5; hinged body laminate), wherein the hinge area is the portion that is fastened within the booklet. Ivestor et al. further teaches 
Ivestor et al. does not expressly teach that the single layer or multilayer substrate (11; watermarked sheet material) comprises a water mark, nor that the single layer or multilayer substrate (11; watermarked sheet material) extends over the hinge region such that watermark spans both the interlayer portion and hinge portion. 
Sugdon teaches a security or identity booklet (hinged laminate body) comprising pages comprised of conventional materials, including polycarbonate, wherein the pages  are provided with one or more security features such as watermarks, which can be easily authenticated ([0014-0021, 0032, 0041]). Sugdon further teaches that the biodata page can be provided with a watermark can be registered within or between the individual pages, or the watermark can be applied to the sheet such that it extends through the stitching region (i.e. hinge region) to increase the difficulty of replacing a single page while still being easily authenticated ([0014-0018, 0032, 0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the a single layer or multilayer substrate (11; watermarked sheet material)of Ivestor et al. such that it extends into the hinge portion and providing a watermark such that it spans both the interlayer arrangement within the layer structure of the data page (5; hinged body laminate) and a hinge arrangement portion that extends beyond the data page (5; hinged body laminate)  as taught by Sugdon, to increase the difficulty of replacing a single page of the passport book while still being easily authenticated. Additionally, it would have been obvious to provide a laser marking such that it spans both the interlayer arrangement within the 
Regarding claim 5, Ivestor et al. in view of Sugdon teaches all the limitations of claim 1 above, and further teaches that the single or multilayer substrate (11; watermarked sheet material) may include one or more security devices incorporated within the laminate substructure, such as an RFID chip ([0061]). 

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lob et al. (US 6,135,503; cited on IDS) in view of Sugdon (US 2018/0037046).
Regarding claims 2 and 3, Lob et al. teaches all the limitations of claim 1 above, however, the reference does not expressly teach that the watermarked paper inlay (9; watermarked sheet material) comprises and interlayer area that is within the layer structure of the data sheet and a hinge area that is present in the hinge area that protrudes from the layer structure of the data sheet as required by claim 2, nor does the reference teach that a watermark of the watermarked paper inlay (9; watermarked sheet material) spans both the interlayer area and hinge area as required by claim 3. 
Sugdon teaches a security or identity booklet (hinged laminate body) comprising pages comprised of conventional materials, including polycarbonate, wherein the pages  are provided with one or more security features such as watermarks, which can be easily authenticated ([0014-0021, 0032, 0041]). Sugdon further teaches that the biodata page can be provided with a watermark can be registered within or between the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the watermarked paper inlay (9; watermarked sheet material) of Lob et al. such that it extends into the hinge portion and providing a watermark such that it spans both the interlayer arrangement within the layer structure of the data page (5; hinged body laminate) and a hinge arrangement portion that extends beyond the data page (5; hinged body laminate)  as taught by Sugdon, to increase the difficulty of replacing a single page of the passport book while still being easily authenticated. 
Additionally, it would have been obvious to provide a laser marking such that it spans both the interlayer arrangement within the layer structure of the data page (5; hinged body laminate) and a hinge arrangement portion that extends beyond the multilayer personalized page data page (5; hinged body laminate) as taught by Sugdon, to increase the difficulty of replacing a single page of the passport book while still being easily authenticated.

Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Pudleiner et al. (US 2015/0352880; cited on IDS) in view of Sugdon (US 2018/037046).
Regarding claims 2 and 3, Pudleiner et al. teaches all the limitations of claim 1 above. While the reference teaches that the binding agent layer (6; watermarked sheet 
Sugdon teaches a security or identity booklet (hinged laminate body) comprising pages comprised of conventional materials, including polycarbonate, wherein the pages  are provided with one or more security features such as watermarks, which can be easily authenticated ([0014-0021, 0032, 0041]). Sugdon further teaches that the biodata page can be provided with a watermark can be registered within or between the individual pages, or the watermark can be applied to the sheet such that it extends through the stitching region (i.e. hinge region) to increase the difficulty of replacing a single page while still being easily authenticated ([0014-0018, 0032, 0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the binding agent layer (6; watermarked sheet material) of Pudleiner et al. such that the watermark spans the portion of the binding agent layer (6; watermarked sheet material) that is found within the layer structure of the datasheet (1; hinged laminate body) (i.e. interlayer arrangement portion) and a portion that is formed on the flap (4;hinge portion) (i.e. hinge arrangement portion) as taught by Sugdon, to increase the difficulty of replacing a single page of the passport book while still being easily authenticated. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624.  The examiner can normally be reached on Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785